DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 13.  The phrase “a pressure sink” in line 2 from the bottom of the claim is indefinite.  It is unclear to the Examiner whether or not Applicant intends to refer back to the previously recited pressure sink in claim 1.
The remaining claims are indefinite due to their dependency from claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5, 12-15, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016177475 (WO’475) in view of US Patent Application 2013/0214588 to Kiel.
Re: claims 1-3, 5, and 26.  WO’475 shows in figure 2 an electropneumatic control module for an electronically controllable pneumatic brake system for a vehicle combination with a tractor vehicle and a trailer vehicle, the electropneumatic control module comprising: a pneumatic reservoir input 122, which is connectable to a compressed-air reservoir 112, a trailer control unit TCM, which has a trailer control valve 134 unit with one or more electropneumatic valves, a trailer brake pressure port 254 and a trailer supply pressure port 253,
an immobilizing brake unit (IV, OV, SV), which has a spring actuator port 243 for at least one spring actuator for a tractor vehicle and an immobilizing brake valve unit with one or more electropneumatic valves (IV, OV, SV), and an electronic control unit or B.EBS-ECU, wherein the electronic control unit is designed to, based on an electronic immobilizing signal, trigger the immobilizing brake valve unit to switch at least one of the one or more electropneumatic valves (IV, OV, SV) of the immobilizing brake valve unit such that the spring actuator port is connected to a pressure sink for the purposes of ventilating the spring actuator, a parking brake valve unit 132, having a pneumatically controlled switching valve shown in the area of 132 which has a pneumatic control input 243 for receiving a pneumatic control pressure, wherein, when the
spring actuator port is connected to the pressure sink, the pneumatically controlled
switching valve is switched such that a brake pressure can be output at the trailer brake
pressure port 252, but is silent with regards to the redundancy pressure port.
	Kiel teaches in paragraph [0061] the use of an electropneumatic braking system set up for actuating brakes of a trailer as discussed in paragraph [0084] including a redundancy pressure port with a first redundancy pressure line.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electropneumatic control module of WO’475 to have included a redundancy pressure port and line, in view of the teachings of Kiel, in order to provide a means of ensuring braking function even in the event of failure of certain system components or alternatively to provide increased braking capacity. 
	Re: claim 12. See figure 4 of WO’475 element 466 with regards to the electronic switching valve in the form of a 3/2 directional valve or a 2/2 directional valve.
	Re: claim 13. WO’475, as modified, teaches in figure 2 of WO’475 the limitation wherein the trailer control unit 134 has a relay valve, which has: an input 255 connected to the reservoir input, an output connected to the trailer brake pressure port 253, a ventilation output 252, via which the output is connectable to a pressure sink, and a control input 254, which opens into a common control chamber shown connected to element 254 and including the space within element 134 above the outer flange portion of element 280, wherein the control input is connectable via the trailer control valve unit to the reservoir input and/or to a pressure sink in order to output a brake pressure at the trailer brake pressure port 253.
	Re: claims 14 and 15.  WO’475, as modified, teaches in figure 2 of WO’475 the limitation wherein the control chamber above the flange portion of element 280 and connected to element 254 delimited by a single control piston 280.  With regards to claim 15 see figure 4 element 466.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’475 in view of Kiel, as applied above and further in view of US Patent Application 2013/0086898 to Yang.
Yang et al. teach in claim 7 and in the abstract the use of various components of
a brake system including an ECU being integrated in a module which is integrated in a
single housing.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the arrangement of the ECU, trailer control
unit, and immobilizing brake unit of WO’475, as modified, to have been integrated in a
module and integrated in a single or common housing, in view of the teachings of Yang
et al., in order to provide a means of consolidating the critical components of the brake
system in the same area in order to facilitate repairs and/or replacements.
Allowable Subject Matter
Claims 6-11, 16, 17, and 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Upon further review, independent claim 1 which has been amended to include the redundancy limitation of previous claim 4 has been rejected in light of the Kiel reference, and claim 13 has been rejected as being indefinite as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
November 4, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657